Order entered February 15, 2013




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-12-00666-CR

                           JAMES MATTHEW SIMMONS, Appellant

                                             V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F10-41217-Y

                                          ORDER
        The Court REINSTATES the appeal.

        On January 22, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On February 12, 2013, we received appellant’s brief,

together with an extension motion. Therefore, we conclude findings are no longer necessary and

we VACATE the January 22, 2013 order requiring findings.

        We GRANT the February 12, 2013 extension motion and ORDER appellant’s brief filed

as of the date of this order.



                                                    /s/   DAVID EVANS
                                                          JUSTICE